Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The present invention is directed toward a processor comprising a load store unit, data cache, address directory, store reorder queue, and load reorder queue.  The data cache includes a plurality of ways each comprising entries addressed using a portion of a first address type and a way bit field, and the address directory stores second portions of the first address type.  The address directory has an equal number of entries as the data cache, each addressed by a row and a way corresponding to the rows and ways of the data cache and storing the second portion of the first address type of the data cache entries.  The store and load reorder queues comprise entries including a way bit field for tracking the store and load instructions.  The closest prior arts of record are Philhower (US 2019/0179641) and Alexander (US 9,400,752).
Philhower teaches a processor comprises a data cache, and effective address directory, and a load store unit with a store reorder queue and load reorder queue.  The effective address directory compares addresses to supply information to the store and load reorder queues.
Alexander teaches a processor comprising a load store unit and a data cache which compares portions of a logical address and way bits of a store forwarding cache to determine matches between memory accessing instructions.  However, the references fails to teach the store and load reorder queues both storing way bit fields identifying entries of the address directory for tracking store and load instructions.
Therefore, the references, when taken alone or in combination, do not teach store and load reorder queues both storing way bit fields identifying entries of an address directory for tracking store and load instructions in combination with each of the other elements of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182